                               Richard
      Case 1:16-cv-09517-LAK-KHP       Harris
                                 Document 290-6 Hawks   Jr
                                                 Filed 12/27/19 Page 1 of 12
                                   August 20, 2018                                  1
                                                                               Page 1
·1· ·UNITED STATES DISTRICT COURT

·2· ·SOUTHERN DISTRICT OF NEW YORK

·3· ·_________________________________________/

·4· ·DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,

·5· · · · · · · · · · · ·Plaintiffs,

·6
· ·   · · · · · · · · · · ·- v -
·7
· ·   ·LESTER EBER; ALEXBAY, LLC f/k/a
·8·   ·LESTER EBER; LLC; CANANDAIGUA NATIONAL
· ·   ·CORPORATION d/b/a CANANDAIGUA NATIONAL
·9·   ·BANK & TRUST; ELLIOT W. GUMAER, JR.;
· ·   ·EBER BROS. & CO., INC.; EBER BROS. WINE AND
10·   ·LIQUOR CORPORATION; EBER BROS. WINE &
· ·   ·LIQUOR METRO, INC.; EBER-CONNECTICUT, LLC ; and WENDY
11·   ·EBER,

12· · · · · · · · · · · · · · Defendants.

13· ·_________________________________________/

14

15· · · · · ·Examination Before Trial of Richard Harris

16· ·Hawks Jr., held at 700 Crossroads Building, 2 State

17· ·Street, Rochester New York 14614, on August 20, 2018

18· ·at a time of 9:00 a.m.

19

20

21

22

23

24

25· ·REPORTED BY:· ·ASHLEY FALCONE
                                                                        180
                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                           Document 290-6 Hawks   Jr
                                           Filed 12/27/19 Page 2 of 12
                             August 20, 2018                           2 to 5
                                                            Page 2                                                              Page 4
·1· ·A P P E A R A N C E S                                           ·1· · · · · · · · · · ·WITNESS INDEX PAGE

·2                                                                   ·2

·3· · · · · · ·BRIAN BROOK, ESQ.,                                    ·3· ·WITNESS:· · · · · · ·EXAMINED BY:· · · · · · ·PAGE

·4· · · · · · · · ·Clinton Brook & Peed,                             ·4· ·-----------------------------------------------------

·5· · · · · · · · ·100 Church Street, 8th Floor,                     ·5· · Richard Hawks· · · · Brian Brook· · · · · · · · 6

·6· · · · · · · · ·New York, New York 10007.                         ·6· · · · · · · · · · · · ·Colin Ramsey· · · · · · · 119

·7· · · · · · · · ·Counsel for Plaintiffs Daniel Kleeberg,           ·7· · · · · · · · · · · · ·Robert Calihan· · · · · · 153

·8· · · · · · · · ·Lisa Stein, and Audrey Hays                       ·8

·9                                                                   ·9

10· · · · · · ·COLIN RAMSEY, ESQ.,                                   10· · · · · · · · · · · ·*· *   *

11· · · · · · ·PAUL KENEALLY, ESQ.,                                  11

12· · · · · · · · · Underberg & Kessler LLP,                         12

13· · · · · · · · · 300 Bausch & Lomb Place,                         13

14· · · · · · · · · Rochester, New York 14604.                       14

15· · · · · · · · · Counsel for Eber Defendants                      15

16                                                                   16

17· · · · · · ·ROBERT CALIHAN, ESQ.,                                 17

18· · · · · · · · · Calihan Law PLLC,                                18

19· · · · · · · · · The Powers Building, Suite 761                   19

20· · · · · · · · · 16 West Main Street                              20

21· · · · · · · · · Rochester, New York 14614                        21

22· · · · · · · · · Counsel for Defendant Mike Gumaer                22

23                                                                   23

24                                                                   24

25                                                                   25



                                                            Page 3                                                              Page 5
·1· ·A P P E A R A N C E S                                           ·1· · · · · · · · · EXHIBIT INDEX PAGE
                                                                     ·2
·2
                                                                     ·3· ·EXHIBIT
·3· · · · · · DONALD O'BRIEN, JR., ESQ.,                             ·4· ·NUMBER· · · · · · · DESCRIPTION· · · · · · · PAGE
·4· · · · · · · · ·700 Crossroads Building                           · · ·-----------------------------------------------------
                                                                     ·5
·5· · · · · · · · ·2 State Street
                                                                     · · ·PLF. 1· · e-mail· · · · · · · · · · · · · · · 51
·6· · · · · · · · ·Rochester, New York 14614                         ·6
                                                                     · · ·PLF. 2· · e-mail· · · · · · · · · · · · · · · 52
·7· · · · · · · · ·Counsel for the Defendant Canandaigua
                                                                     ·7
·8· · · · · · · · ·National Corporation d/b/a Canandaigua            · · ·PLF. 3· · Letter· · · · · · · · · · · · · · · 55
·9· · · · · · · · ·National Bank & Trust                             ·8
                                                                     · · ·PLF. 4· · Letter· · · · · · · · · · · · · · · 58
10
                                                                     ·9
11· · · · · · Patrick Martin                                         · · ·PLF. 5· · Letter· · · · · · · · · · · · · · · 63
                                                                     10
12· · · · · · · · ·Co-executor of Gumaer Estate
                                                                     · · ·PLF. 6· · File of documents· · · · · · · · · ·73
13                                                                   11
14                                                                   · · ·PLF. 7· · e-mail· · · · · · · · · · · · · · · 96
                                                                     12
15· · · · · · · · · · · · · ·*· *    *
                                                                     · · ·PLF. 8· · Affidavit· · · · · · · · · · · · · ·112
16                                                                   13
                                                                     · · ·PLF. 9· · e-mail· · · · · · · · · · · · · · · 114
17
                                                                     14
18                                                                   15
19                                                                   16· · · · · · · · · · · ·*· *   *
                                                                     17
20
                                                                     18
21                                                                   19

22                                                                   20
                                                                     21
23                                                                   22
24                                                                   23
                                                                     24
25
                                                                     25



                                                   U.S. LEGAL SUPPORT
                                                     (877) 479-2484                                                                      YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                           Document 290-6 Hawks   Jr
                                           Filed 12/27/19 Page 3 of 12
                             August 20, 2018                           6 to 9
                                                     Page 6                                                         Page 8
·1·   · · · · · · · · (It is hereby stipulated and agreed by   ·1·   ·another one that drives them crazy.· So, to the best
·2·   ·and among counsel that sealing, certification, and      ·2·   ·of you're ability if you're answering in the
·3·   ·filing are waived; and that all objections, except as   ·3·   ·affirmative, give yes, or correct, and so on.· Do you
·4·   ·to the form of the question, are reserved until the     ·4·   ·understand that?
·5·   ·time of trial.)                                         ·5·   ·A.· ·Yes.
·6·   · · · · · · MR. O'BRIEN: Well, we probably need to       ·6·   ·Q.· ·Another difference between a typical
·7·   ·clarify what that is, I do want the witness to be       ·7·   ·conversation and today, that your answers are under
·8·   ·able to read and sign.                                  ·8·   ·oath and you understand what that means, correct?
·9                                                             ·9·   ·A.· ·Yes.
10·   · · · · · ·R I C H A R D· H A R R I S· H A W K S J       10·   ·Q.· ·Now, if I ask a question and you answer it, I'm
11·   ·R., 6483 Cooks Point Road Naples, New York, 14512,      11·   ·going to assume that you understood my question.· So,
12·   ·after having been duly called and sworn, testified as   12·   ·if there's something in my question that you don't
13·   ·follows:                                                13·   ·understand, it's important you let me know, okay?
14                                                             14·   ·A.· ·Yes.
15·   ·EXAMINATION BY MR. BROOK:                               15·   ·Q.· ·And another thing that may happen from time to
16·   ·Q.· ·Good morning.· Would you please provide your       16·   ·time, is there may be objections from Counsel here,
17·   ·home and business address?                              17·   ·and unlike what you see on TV, there's no Judge here
18·   ·A.· ·My home address is 6483 Cooks Point Road Naples,   18·   ·to rule on these sort of things, so unless you're
19·   ·New York, and my work address is 72 South Main          19·   ·instructed not to answer a question, if you're able
20·   ·Street, Canandaigua, New York.                          20·   ·to answer the question, and you understand it, please
21·   ·Q.· ·And you're aware you are being deposed in the      21·   ·proceed to do so, do you understand that?
22·   ·matter of Kleeberg v. Eber, is that right?              22·   ·A.· ·I understand that, yes.
23·   ·A.· ·Yes.                                               23·   ·Q.· ·Now, is there any reason such as being under
24·   ·Q.· ·Have you ever been deposed before?                 24·   ·unusual stresses, or physical or a mental condition,
25·   ·A.· ·Yes.                                               25·   ·or being under the influence of any substances, that

                                                     Page 7                                                         Page 9
·1·   ·Q.· ·How many times?                                    ·1·   ·would prevent or limit your ability to testify today
·2·   ·A.· ·About three times.                                 ·2·   ·fully and truthfully?
·3·   ·Q.· ·When was the last time you were deposed?           ·3·   ·A.· ·There is no limitation.
·4·   ·A.· ·Probably 15 years ago.                             ·4·   ·Q.· ·I'm going to do a few general background
·5·   ·Q.· ·Okay.· Now, I'm sure you have discussed this       ·5·   ·questions, standard stuff, but I have to go through
·6·   ·with your lawyer, but I'm going to go over a few of     ·6·   ·it so -- have you ever been arrested?
·7·   ·the basics of how this is going to work.· In this       ·7·   ·A.· ·No.
·8·   ·deposition I'm going to be asking you questions, and    ·8·   ·Q.· ·Have you ever been --
·9·   ·you're going to be answering them under oath, do you    ·9·   ·A.· ·You mean a traffic ticket?
10·   ·understand that?                                        10·   ·Q.· ·No, arrested meaning put in the clink overnight.
11·   ·A.· ·Yes.                                               11·   ·A.· ·No.
12·   ·Q.· ·And there are a few differences between a          12·   ·Q.· ·Okay.· Have you ever testified under oath in any
13·   ·deposition and a typical conversation that I want to    13·   ·proceeding besides the three depositions you just
14·   ·make sure you are aware of, and these are not easy to   14·   ·mentioned?
15·   ·remember, not as easy as it sounds.· First, the Court   15·   ·A.· ·No.
16·   ·Reporter is attempting to transcribe everything you     16·   ·Q.· ·Have you been a party to a Court case?
17·   ·say.· So, in a normal conversation you might know       17·   ·A.· ·No.
18·   ·where I'm going with a question before I finish it      18·   ·Q.· ·Are you represented by Counsel here today?
19·   ·and go ahead and answer, or we might end up talking     19·   ·A.· ·Yes.
20·   ·over each other, we need to do our best to try to       20·   ·Q.· ·And who's that Counsel?
21·   ·avoid that.· Do you understand that?                    21·   ·A.· ·Dan O'Brien.
22·   ·A.· ·Yes.                                               22·   ·Q.· ·And does Dan O'Brien represent you individually,
23·   ·Q.· ·And another difference is that since this is an    23·   ·or Canandaigua National Bank?
24·   ·oral transcription, the Court Reporter cannot           24·   ·A.· ·He represents the organization that I work for.
25·   ·indicate head nods or other gestures or um-hum is       25·   ·Q.· ·And without telling me anything about your


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                           Document 290-6 Hawks   Jr
                                           Filed 12/27/19 Page 4 of 12
                             August 20, 2018                         42 to 45
                                                    Page 42                                                        Page 44
·1·   ·BY MR. BROOK:                                           ·1·   ·Q.· ·So, you knew that Mr. Gumaer was a lawyer at
·2·   ·Q.· ·But not in his individual capacity. I'm not        ·2·   ·Nixon Hargrave, correct?
·3·   ·asking you to say what other people may have done, do   ·3·   ·A.· ·Yes.
·4·   ·you understand that?                                    ·4·   ·Q.· ·Do you know when he retired?
·5·   ·A.· ·Yes.                                               ·5·   ·A.· ·No.
·6·   ·Q.· ·To your knowledge did anyone else from             ·6·   ·Q.· ·Approximately when was his retirement?
·7·   ·Canandaigua National Bank ever review any               ·7·   · · · · · ·MR. CALIHAN: Objection to form.
·8·   ·transactions that any Eber Brothers' entity was         ·8·   · · · · · ·MR. O'BRIEN: He said he didn't know.
·9·   ·involved in?                                            ·9·   ·A.· ·I don't know.
10·   · · · · · ·MR. O'BRIEN: In the trust side?               10·   ·Q.· ·Do you know if he was retired at the time he
11·   · · · · · ·MR. BROOK: In the trust side, yes.            11·   ·contacted you -- let me withdraw.· Was Mr. Gumaer
12·   · · · · · ·MR. O'BRIEN: Okay.                            12·   ·still practicing law at Nixon Hargrave, to the best
13·   ·A.· ·Not in the trust side.                             13·   ·of your knowledge, at the time when you and he first
14·   ·Q.· ·Now, on the commercial lending side, was there     14·   ·discussed the Allen Eber trust?
15·   ·involvement by Canandaigua National Bank in reviewing   15·   ·A.· ·I believe so.
16·   ·transactions that Eber Brothers was engaged with        16·   ·Q.· ·Are you aware that at some point Mr. Gumaer
17·   ·there?                                                  17·   ·relocated to Georgia and to Massachusetts for most of
18·   ·A.· ·I believe there were -- I was not aware of them.   18·   ·the year?
19·   · · · · · ·MR CALIHAN: I'm sorry, read the question      19·   ·A.· ·Yes.
20·   ·back again.                                             20·   ·Q.· ·Approximately when was that?
21·   · · · · · ·(Read back Page 42, Lines 14 to 17.)          21·   ·A.· ·That was shortly after we took the relationship
22·   ·Q.· · Now, when I use the term transaction, do you      22·   ·over, so it had to be 2007 or 2008.
23·   ·understand the term transaction to include a loan?      23·   ·Q.· ·And what was Mr. Gumaer's role in connection
24·   ·A.· ·Yes.                                               24·   ·with the Allen Eber trust?
25·   ·Q.· ·When did you first meet Lester Eber?               25·   ·A.· ·He was a co-trustee.

                                                    Page 43                                                        Page 45
·1·   ·A.· ·When did I first meet him?                         ·1·   ·Q.· ·Did he have any the role that you were aware of?
·2·   ·Q.· ·Yes.                                               ·2·   · · · · · ·MR. RAMSEY: Form.
·3·   ·A.· ·Shortly after our assuming the relationship,       ·3·   · · · · · ·MR. CALIHAN: Objection as to form.
·4·   ·which would have been probably early 2007.              ·4·   ·A.· ·The form or -- excuse me.· The other role might
·5·   ·Q.· ·And who in connection with Eber Brothers, or the   ·5·   ·have been an advisor to the Eber family, to the Eber
·6·   ·Allen Eber trust, did you communicate with about        ·6·   ·relationship.
·7·   ·assuming the relationship before you actually did so?   ·7·   ·Q.· ·And what do you mean by advisor?
·8·   ·A.· ·It would have been probably Lester Eber and        ·8·   ·A.· ·I believe he was handling various legal
·9·   ·probably Elliot Gumaer.                                 ·9·   ·activities and affairs.
10·   ·Q.· ·Now, Elliot, he also goes by Mike?                 10·   ·Q.· ·And for which members of the Eber family was he
11·   ·A.· ·Mike, yes.                                         11·   ·handling various legal matters and affairs?
12·   ·Q.· ·How did you refer to him?                          12·   · · · · · ·MR. RAMSEY: Form.
13·   ·A.· ·Mike, most of the time.                            13·   · · · · · ·MR. CALIHAN: Form.
14·   ·Q.· ·When did you first meet him?                       14·   ·A.· ·My understanding that it was for the Eber
15·   ·A.· ·I was aware of Mr. Gumaer years before that in     15·   ·Corporation, and in some cases maybe Lester
16·   ·his capacity of working with the law firm Nixon         16·   ·personally.
17·   ·Peabody, Nixon Hargrave at the time.                    17·   ·Q.· ·And was it significant to you in terms of how
18·   ·Q.· ·And have you personally interacted with him?       18·   ·you dealt with the trust's responsibility that Mr.
19·   ·A.· ·Not personally, professionally in other trust      19·   ·Gumaer might be representing Lester Eber personally?
20·   ·relationships.                                          20·   · · · · · ·MR. CALIHAN: Objection to form.
21·   ·Q.· ·Okay.· So, just making sure I understand.· So,     21·   ·A.· ·It became a concern because of the conflict.
22·   ·this is not a situation like with Lester where you      22·   ·Q.· ·What do you mean by the conflict?
23·   ·had heard about him just because of his reputation,     23·   ·A.· ·Well, in handling being a co-trustees with us,
24·   ·you had actually worked with Mr. Gumaer, correct?       24·   ·and then also handling certain legal activities for
25·   ·A.· ·Yes.                                               25·   ·the Corporation.


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                           Document 290-6 Hawks   Jr
                                           Filed 12/27/19 Page 5 of 12
                             August 20, 2018                         86 to 89
                                                    Page 86                                                        Page 88
·1·   ·earlier than that discussion of terminating the         ·1·   ·Q.· ·The possibility of a claim --
·2·   ·trust, or was that the first time that you looked       ·2·   ·A.· ·Okay.
·3·   ·into that?                                              ·3·   ·Q.· ·-- factor into the determination that
·4·   ·A.· ·We had been considering it for some time, and it   ·4·   ·terminating the trust would be the best course for
·5·   ·was soon after the various lawsuits had been filed      ·5·   ·the beneficiaries?
·6·   ·that we felt we were in a position to follow through,   ·6·   · · · · · ·MR. O'BRIEN: If at all.
·7·   ·and continue to look to distribute the assets to the    ·7·   · · · · · ·MR. BROOK: If at all.
·8·   ·trust beneficiaries, would be in the best interest of   ·8·   ·A.· ·If at all, it factored into the lack of ability
·9·   ·all the beneficiaries here.· Short of that, a           ·9·   ·to be able to provide a fair value for the stock.· It
10·   ·valuation of the Eber assets was a stumbling block.     10·   ·would allow for the trustee to be able to distribute
11·   ·Q.· ·Now, to the extent that you can, please walk me    11·   ·the stock to the beneficiaries, possibly equally, so,
12·   ·through your analysis in determining to terminating     12·   ·that they would be able to then reap any kind of
13·   ·the trust was the best thing for the beneficiaries of   13·   ·benefit there, if there was a need to bring any kind
14·   ·the trust, in that situation?                           14·   ·of action.
15·   ·A.· ·Well, in looking at ensuring that all of the       15·   ·Q.· ·So, is it --
16·   ·beneficiaries and the step down here to the second      16·   ·A.· ·We felt our hands were tied, so to speak,
17·   ·and third generations who are receiving the assets,     17·   ·because we were not -- we had two co-trustees that
18·   ·our determination was to ensure that assets get to      18·   ·had an interest in this, and by looking to distribute
19·   ·the appropriate hands, rather than having much of it    19·   ·to the beneficiaries, if there was a desire, then the
20·   ·depleted by one sector -- one side of the family.       20·   ·beneficiaries could take appropriate action.
21·   ·And so, as we took a look at it, because we had         21·   ·Q.· ·So, is it fair to say, that it factored into the
22·   ·assets that are non-marketable, we were looking at      22·   ·decision in that, if an action was to be brought by
23·   ·distributing and benefiting the family units            23·   ·terminating the trust, that action could be brought
24·   ·themselves, the three family units, to the greatest     24·   ·directly by the former beneficiaries, because they
25·   ·extent to avoid any loss of value.· And also, to        25·   ·then owned the shares directly?

                                                    Page 87                                                        Page 89
·1·   ·consider providing for those family members, because    ·1·   ·A.· ·They would be looking at owning the shares
·2·   ·there had been a decrease and a loss in income coming   ·2·   ·directly, yes.
·3·   ·from the other Eber assets.                             ·3·   ·Q.· ·If you would please turn to the fourth page of
·4·   ·Q.· ·Now, to what extent, if at all, did the            ·4·   ·the Exhibit.· It says at the top, minutes from
·5·   ·possibility of filing a claim alleging a fraudulent     ·5·   ·meeting of Officers for the trust of Allen Eber, do
·6·   ·transfer factor into your analysis of whether           ·6·   ·you see that?
·7·   ·terminating the trust was beneficial for the            ·7·   ·A.· ·Yes.
·8·   ·beneficiaries?                                          ·8·   ·Q.· ·And this is with the last three page numbers
·9·   · · · · · ·MR. O'BRIEN: Form.                            ·9·   ·857.· So, this refers to a meeting on August 18th,
10·   · · · · · ·MR. RAMSEY: Form.                             10·   ·2011, do you see that?
11·   ·A.· ·To what extent -- can you restate the question,    11·   ·A.· ·Yes.
12·   ·please?                                                 12·   ·Q.· ·It says that Elliot Gumaer, Lester Eber, and
13·   ·Q.· ·Now, we had been talking a minute ago about the    13·   ·Richard Hawks, trustees of the trust of Allen Eber,
14·   ·possibility of filing a claim on behalf of the trust,   14·   ·met at the Canandaigua National Bank in Rochester,
15·   ·as the equity holder of the parents of the company      15·   ·New York, to discuss and ratify the actions of the
16·   ·had authorized the transfer here, whether there could   16·   ·subsidiaries as described below, and discuss other
17·   ·be a claim filed there.· And you said, rather than do   17·   ·trust business.· Is that a fair description of what
18·   ·that, the decision was made to terminate the trust.     18·   ·happened during that meeting?
19·   ·Is that a fair description?                             19·   ·A.· ·At the meeting there were various forms that
20·   ·A.· ·Yes.                                               20·   ·were presented --
21·   ·Q.· ·So, how did that possibility of the filing of      21·   · · · · · · MR. CALIHAN: There were various what?
22·   ·the claim factor into the determination that            22·   ·A.· ·Forms presented.· The actual documentation and
23·   ·terminating the trust was beneficial for the            23·   ·so forth was discussed, but I did not see specific
24·   ·beneficiaries?                                          24·   ·references to the loans.· We discussed the fact that
25·   ·A.· ·How did the --                                     25·   ·there are several things that were going on here and


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                           Document 290-6 Hawks   Jr
                                           Filed 12/27/19 Page 6 of 12
                             August 20, 2018                         90 to 93
                                                    Page 90                                                        Page 92
·1·   ·needed to be done, but had nothing to do with -- the    ·1·   ·on Lester's good will, he gave the money for the
·2·   ·trustees had nothing to do with the determination of    ·2·   ·loan.· The loans were ratified by Rick Hawks and Mike
·3·   ·the various obligations.                                ·3·   ·Gumaer, Lester Eber abstained.· A copy of all the
·4·   ·Q.· ·Okay.· So, just to make sure we are oriented       ·4·   ·documents that relate to the loan was provided to
·5·   ·here, so this is describing the meeting that occurred   ·5·   ·Richard Hawks.· Is that paragraph -- did I read that
·6·   ·about ten months before the one we were looking at      ·6·   ·correctly, what's on the page? Just making sure, did
·7·   ·just a minute ago?· So this is --                       ·7·   ·I read that correctly?
·8·   ·A.· ·Yes.                                               ·8·   ·A.· ·Yes.
·9·   · · · · · ·MR. O'BRIEN: You mean the meeting?            ·9·   ·Q.· ·Okay.· And is, what I just read as described on
10·   · · · · · ·MR. BROOK: The meeting, yes.                  10·   ·the page, an accurate description of what took place
11·   · · · · · ·MR. O'BRIEN: The conference call meeting?     11·   ·during this meeting on August 18th, 2011?
12·   · · · · · ·MR. BROOK: Well, the other one was a          12·   ·A.· ·A copy of all the documents related to the loan
13·   ·conference call meeting, and this one was an in         13·   ·was provided to me, did not occur at that time.
14·   ·person meeting, except, I think it says here, if you    14·   ·Q.· ·When, if ever, did that occur?
15·   ·look at the next sentence, that Gumaer participated     15·   ·A.· ·It occurred after I made the next request which
16·   ·by conference call, and it says Wendy Eber was also     16·   ·was at the meeting we had in January of the following
17·   ·present to facilitate and document the discussion, is   17·   ·year.
18·   ·that correct?                                           18·   · · · · · ·MR. O'BRIEN: June.
19·   · · · · · ·THE WITNESS: Yes.                             19·   ·Q.· ·You mean -- was it at the next meeting?
20·   ·BY MR. BROOK:                                           20·   ·A.· ·The June 7th, okay.
21·   ·Q.· ·And it says -- the next paragraph reads: The       21·   ·Q.· ·Was there a meeting in between the August 2011
22·   ·trustees ratified three loans made by Lester Eber to    22·   ·and June 2012 meetings?
23·   ·Eber Brothers Metro, Inc., do you see that?             23·   ·A.· ·No, I was taking the date off here, from the
24·   ·A.· ·Yes.                                               24·   ·top, which came from Wendy, which was January 2nd, of
25·   ·Q.· ·And is that a fair description of what took        25·   ·'13 and it was actually June 7th of '12, when we had

                                                    Page 91                                                        Page 93
·1·   ·place during that meeting?                              ·1·   ·the second meeting, but the first meeting was in
·2·   ·A.· ·The trustees discussed that, it was -- I don't     ·2·   ·August of 2011.· And that's when I -- this
·3·   ·believe there was ever a vote taken at this meeting.    ·3·   ·information was first provided to us, the second
·4·   ·Once again, it comes back to -- if you refer back to    ·4·   ·meeting was Mike talking about the changes that were
·5·   ·the --                                                  ·5·   ·taking place I'd requested copies of the judicial
·6·   · · · · · ·MR. O'BRIEN: You answered the question.       ·6·   ·decision summary, and information that had not been
·7·   · · · · · ·THE WITNESS: Okay.                            ·7·   ·provided which actually went back to the previous
·8·   ·Q.· ·So, is it correct that you would not describe      ·8·   ·meeting, and did not -- had not received.
·9·   ·what occurred in that meeting as a ratification by      ·9·   ·Q.· ·And continuing on the issue you raised of
10·   ·you, of any loans that were made by Lester Eber to      10·   ·requesting information, if you look at the last
11·   ·Eber Brothers Metro?                                    11·   ·paragraph, the third sentence, it says something --
12·   · · · · · ·MR. RAMSEY: Form.                             12·   ·it appears to be related to the above issues, it says
13·   ·A.· ·I would not characterize it as a ratification,     13·   ·quote, Rick requested copies of the operating
14·   ·because for the first time, we are getting the          14·   ·statement for Eber-CT to determine the value of the
15·   ·information of what is happening here, which led to     15·   ·Corporation, they are hereto attached.· Is that
16·   ·probably the second memo which was the first one here   16·   ·correct, that you requested a statement for Eber
17·   ·--                                                      17·   ·Connecticut?
18·   ·Q.· ·Minutes.                                           18·   ·A.· ·I would have requested information from Eber
19·   ·A.· ·-- or minutes, which I had requested information   19·   ·Brothers and at that time, if Eber Connecticut was
20·   ·which I had not received.                               20·   ·the lending from the commercial side, what our
21·   ·Q.· ·So, jumping down some to the fourth paragraph,     21·   ·lending entity was, I was looking to determine
22·   ·it says: After a lengthy discussion about how all the   22·   ·whether or not the liability of the organization.
23·   ·income beneficiaries and third parties were offered     23·   ·Q.· ·And did you ever actually receive the statement
24·   ·the opportunity to participate in the February 26th,    24·   ·that you requested?
25·   ·2010 loan, but they all declined, and that only based   25·   ·A.· ·Not in the form that I would normally expect it


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
                         Richard
Case 1:16-cv-09517-LAK-KHP       Harris
                           Document 290-6 Hawks   Jr
                                           Filed 12/27/19 Page 7 of 12
                             August 20, 2018                      138 to 141
                                                  Page 138                                                       Page 140
·1·   ·copy of all documents related to the loan was           ·1·   ·did, okay.· Long time ago.
·2·   ·provided to you, do you recall being provided with      ·2·   ·Q.· ·Understood.· The last couple sentences there
·3·   ·those documents at any point?                           ·3·   ·talk about a request by Sally Kleeberg for payment of
·4·   ·A.· ·After the fact, after the second meeting, we did   ·4·   ·medical expenses.· I know you were asked a couple
·5·   ·get some of those documents, and some of them           ·5·   ·questions about this earlier, do you recall Lester
·6·   ·actually came from our own commercial lending area      ·6·   ·ever paying -- Lester or the trust ever paying
·7·   ·who had received them.                                  ·7·   ·Sally's medical expenses?
·8·   ·Q.· ·And the second meeting is the June 12th, year      ·8·   ·A.· ·The trust never paid, I'm not sure about Lester.
·9·   ·2012 meeting?                                           ·9·   ·As I told you, there was a period of time when things
10·   ·A.· ·Yes.                                               10·   ·were closing down with Eber Brothers, and certain
11·   ·Q.· ·Is there a reason that you didn't follow up, or    11·   ·people have been either laid off, or were no longer
12·   ·push harder to get those documents sooner than June     12·   ·with the organization, and Lester did pick up two to
13·   ·of 2012?                                                13·   ·three years of medical expenses and medical insurance
14·   ·A.· ·We did not see a reason set forth other than the   14·   ·for some of the family members who had actually
15·   ·fact we were not aware of a corporate structure         15·   ·worked for the organization, and then, I believe it
16·   ·change until we had been informed of that by Mike       16·   ·was in 2011, he discontinued that.
17·   ·Gumaer later on.                                        17·   ·Q.· ·Okay.· So, the money came from Lester
18·   ·Q.· ·Do you recall following up at all to request       18·   ·personally, not from the trust?
19·   ·those documents prior to the June 2012 meeting?         19·   ·A.· ·Money never came from the trust.
20·   ·A.· ·I would say verbally we had requested it a         20·   ·Q.· ·When is the first time you recall seeing a copy
21·   ·couple of times directly from Wendy.                    21·   ·of these meeting minutes?
22·   ·Q.· ·Do you know whether you ever reduced that          22·   ·A.· ·My first recollection would be sometime shortly
23·   ·request to writing?                                     23·   ·after our June meeting.
24·   ·A.· ·No.                                                24·   ·Q.· ·At that point, based on your testimony earlier,
25·   ·Q.· ·You didn't or you don't recall?                    25·   ·you indicated that you didn't believe -- you didn't

                                                  Page 139                                                       Page 141
·1·   ·A.· ·We may have.· It may have been in an e-mail        ·1·   ·agree that there was a ratification of the loans, you
·2·   ·request, I would have to go back to the electronic to   ·2·   ·didn't recall a vote taking place.· Given that
·3·   ·find out.                                               ·3·   ·testimony, did you ever make any type of request to
·4·   ·Q.· ·The last paragraph from the meeting minutes from   ·4·   ·amend or correct these meeting minutes, to better
·5·   ·August 18th, 2011, makes a reference to Eber CT, and    ·5·   ·reflect what you recall taking place?
·6·   ·your request for the operating statement relating to    ·6·   ·A.· ·I did not.
·7·   ·Eber Ct.· Do you see that?                              ·7·   ·Q.· ·Was there a reason that you didn't?
·8·   ·A.· ·Yes.                                               ·8·   ·A.· ·Probably the only reason would be, in our mind,
·9·   ·Q.· ·Do you recall discussing Eber CT at that           ·9·   ·at that point it wouldn't matter because there
10·   ·meeting?                                                10·   ·appeared to be conflicting roles that were taking
11·   ·A.· ·The discussion at that time would have been        11·   ·place during the minute taker and what we were doing.
12·   ·trying to find out what had been presented to us, and   12·   ·The corporate portion of the meeting is really what
13·   ·what Eber CT was.· We were aware that there was         13·   ·was being recorded here, and, you know, I think there
14·   ·lending on the commercial side to Eber, but trying to   14·   ·was an attempt to bring in the trustee, the corporate
15·   ·determine exactly where that corporate structure fit    15·   ·trustee, who had previously indicated that they were
16·   ·into our organization it was unclear, and that's why    16·   ·not managing this particular asset from a financial
17·   ·we had not specifically requested until then, the       17·   ·standpoint, but to bring us in to make it look like
18·   ·information on Eber CT.                                 18·   ·we were agreeing to that.
19·   ·Q.· ·So, you at least heard the name Eber CT during     19·   ·Q.· ·Given that dynamic, or that dynamic as you just
20·   ·that meeting?· You weren't entirely sure where Eber     20·   ·described it, would it be all the more reason to make
21·   ·CT fit into --                                          21·   ·sure, on behalf of Canandaigua National Bank, that I
22·   ·A.· ·The Corporation.                                   22·   ·disagree with certain aspects of these meeting
23·   ·Q.· ·-- the Corporation, but you remember discussions   23·   ·minutes?
24·   ·about that entity, Eber CT?                             24·   · · · · · ·MR. BROOK: Objection to form.
25·   ·A.· ·As I sit here today remembering it, I believe I    25·   ·A.· ·I would say in retrospect, yes.


                                             U.S. LEGAL SUPPORT
                                               (877) 479-2484                                                                 YVer1f
     Case 1:16-cv-09517-LAK-KHP Document 290-6 Filed 12/27/19 Page 8 of 12


                                                                     Page 185
 1
 2              UNITED STATES DISTRICT COURT
 3            SOUTHERN DISTRICT OF NEW YORK
 4     ---------------------------------X   *
                                            *
 5     DANIEL KLEEBERG, LISA STEIN and      *
       AUDREY HAYS,                         *
 6                                          *
 7                     PLAINTIFFS,          *
                                            *
 8                vs                        *
                                            *                   INDEX NO:
 9     LESTER EBER, ALEXBAY, LLC f/k/a      *                  16-CV-9517
       LESTER EBER, LLC, CANANDAIGUA        *                      LAK
10     NATIONAL CORPORATION d/b/a           *
       CANANDAIGUA NATIONAL BANK & TRUST,   *
11     THE ESTATE OF ELLIOT W. GUMAER,      *
       JR., EBER BROS & CO, INC, EBER       *
12     BROS, WINE AND LIQUOR CORPORATION,   *
       EBER BROS WINE & LIQUOR METRO,       *                    VOL II
13     INC, EBER-CONNECTICUT, LLC and       *
       WENDY EBER,                          *
14                                          *
                       DEFENDANTS.          *
       ---------------------------------X   *
15
16
17
18         Deposition of RICHARD HARRIS HAWKS, JR
19                   Rochester, New York
20                Thursday, April 11, 2019
21
22
23    Reported by:
24    Mary Agnes Drury, RPR, NYACR, CLR
25    JOB NO. 158944

                    TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 290-6 Filed 12/27/19 Page 9 of 12

                                        Page 262                                               Page 263
 1            RICHARD HARRIS HAWKS, JR                  1            RICHARD HARRIS HAWKS, JR
 2   that prohibited the combination of the trust --    2   on with the transfer of the Eber-Connecticut
 3   the trust and lending sides?                       3   business?
 4       A. I cannot give you specific                  4       A. It was a quick, brief review of that
 5   situations.                                        5   information where different sub-corporations
 6       Q. Has CNB ever brought an action on           6   were listed as -- where we were looking to
 7   behalf of a trust that it managed against a        7   transfer certain assets over to it.
 8   co-trustee in court?                               8       Q. Okay. So at the time of that phone
 9       A. Not to my knowledge.                        9   conversation, were you aware that the proposed
10       Q. Going back to 2012, and when you           10   transfer or transfer that had either had
11   learned about the Eber-Connecticut transfer;      11   occurred or was about to occur, involved
12   you described how there was a -- I believe, a     12   transferring the Connecticut business to an
13   phone conversation, and then a brief meeting;     13   entity that was outside the trust?
14   is that right, or was it just one phone           14       A. At that point, we were not aware
15   conversation?                                     15   that it was an entity outside of the trust; it
16       A. It was a phone conversation, and           16   was a transfer of restricted promissory notes.
17   then -- we're talking about the same meeting;     17       Q. Okay. So are you talking about a
18   it would have been with Mike Gumaer, and          18   meeting in 2011, when you ratified promissory
19   Lester, and Wendy, and then we went into a        19   notes that had already been issued?
20   short trustees meeting, which -- at which time    20       A. Yes.
21   we discussed the annual distribution and where    21       Q. Okay. And so I'm talking about
22   that was going to be funded from.                 22   later, after that.
23       Q. Okay. So was the phone                     23           At some point you became aware that
24   conversation, was that the first time that you    24   the Eber-Connecticut business had been
25   were made aware that there was anything going     25   transferred out of the trusts --

                                        Page 264                                               Page 265
 1            RICHARD HARRIS HAWKS, JR                  1           RICHARD HARRIS HAWKS, JR
 2           MR. O'BRIEN: Form.                         2      Q. Was CNB ever asked to ratify the
 3           MR. BROOK: -- assets, correct?             3   transfer of Eber-Connecticut to Alexbay?
 4           THE WITNESS: Yes, we did become            4      A. Not to my knowledge.
 5       aware of that.                                 5      Q. Did CNB ever ratify that
 6   BY MR. BROOK:                                      6   transaction?
 7       Q. Okay. And how did you become aware          7      A. I don't believe so.
 8   of that; was it a phone conversation or email      8      Q. Did you ever discuss the
 9   or --                                              9   Eber-Connecticut transfer with Mike Gumaer?
10       A. Through review of some of the              10      A. Yes, when it was recognized that he
11   documents that we had seen, and part of the       11   had -- excuse me, that this transfer had
12   meeting notes from a meeting in 2012, I believe   12   occurred, and he had recommended that this --
13   it was.                                           13   that the transfer was appropriate to do for the
14       Q. Okay. And by that point, had the           14   continuation of the company.
15   transfer already occurred, or was it something    15      Q. Okay. So Mike -- what do you
16   that was just being contemplated?                 16   specifically recall Mike saying? You said he
17       A. I believe it had already been              17   recommended that it occur?
18   transferred.                                      18      A. He recommended, and through
19       Q. Okay. So --                                19   discussions that he and Lester had had in
20       A. I --                                       20   helping to manage the company, that this was in
21       Q. -- you testified earlier that you          21   the best interest of the company at that time.
22   recall CNB being asked to ratify that             22      Q. So was it your understanding, based
23   transaction, or were you talking about the        23   on that conversation that Mike Gumaer had
24   loans?                                            24   actually suggested the course of conduct or
25       A. I'm talking about the loans.               25   that he had just approved it after the fact?



                                                                                                        21
                          TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 290-6 Filed 12/27/19 Page 10 of 12

                                        Page 266                                               Page 267
 1           RICHARD HARRIS HAWKS, JR                   1           RICHARD HARRIS HAWKS, JR
 2      A. I'm not sure if he was the architect         2   told about the problems that Eber-Connecticut
 3   or put it together. I know he was directly         3   was facing with getting funding in its current
 4   involved with helping run the business for a       4   corporate structure, prior to being transferred
 5   number of years, and was winding down, but this    5   to Alexbay?
 6   was a suggested transaction to protect the         6      A. What was I told --
 7   assets of the corporation.                         7      Q. Yes.
 8      Q. What was your understanding as to            8      A. -- about that?
 9   who or what the assets of the corporation were     9          It was indicated that there had been
10   being protected from?                             10   previous funding that had taken place, that it
11      A. The transfers here being protected          11   came directly from one of the shareholders who
12   to preserve what value there might have been.     12   was -- happened to be Lester. And that the
13      Q. Preserve it from what? What was the         13   transfer here was to allow for capitalization
14   concern about it, the assets being in the         14   or providing capital for Eber-Connecticut to be
15   existing location where they had been?            15   operating.
16          MR. CALIHAN: Form.                         16      Q. So was it your understanding that
17          THE WITNESS: The concern might have        17   Lester was providing additional capital to
18      been for the ability to be able to continue    18   Eber-Connecticut?
19      to run what was now the Connecticut            19      A. It was my understanding that the
20      subsidiary, and the need to have               20   capital that would have been provided here, he
21      appropriate funding over there.                21   was not providing additional capital, he was
22   BY MR. BROOK:                                     22   looking to take some of the assets from the
23      Q. So I'm still not sure I'm                   23   parent corporation to Connecticut, to relieve
24   understanding.                                    24   certain lending obligations and so forth, that
25          So what -- what was it that you were       25   he had previously made to the company.

                                        Page 268                                               Page 269
 1           RICHARD HARRIS HAWKS, JR                   1           RICHARD HARRIS HAWKS, JR
 2      Q. Okay. So in other words, Lester was          2      A. From time-to-time, we would have
 3   looking to convert his debt position with the      3   been, but it was direct phone calls, where
 4   company where he loaned money to it, into a        4   Lester, it may not have been available to
 5   capital or equity position where he was an         5   discuss the annual distribution.
 6   owner of the company; is that right?               6      Q. Did you ever discuss during a
 7      A. It appeared that, yes.                       7   one-on-one discussion with Mike Gumaer the Eber
 8      Q. And was there any discussion about           8   Connecticut transfer?
 9   whether Lester could do that, given his role as    9      A. No.
10   co-trustee of the trust?                          10      Q. Why not?
11      A. Through the discussion with Mike,           11          MR. O'BRIEN: If you know.
12   Lester, and the bank as the co-trustees, we had   12          THE WITNESS: Huh?
13   reviewed that. But, once again, Mike had          13          MR. O'BRIEN: If you know.
14   assured that, you know, as far as the             14          MR. BROOK: You don't have to do
15   corporation was concerned, this was in the best   15      that.
16   interest.                                         16          MR. O'BRIEN: No. No. You asked
17          We were not assured at that point          17      him why not; and that also requires him to
18   and did not find out until later that this was    18      speculate as to what Mike Gumaer may have
19   going to mean that Lester was going to become a   19      been thinking or what Lester may have been
20   major shareholder or the sole shareholder of      20      thinking.
21   the Connecticut.                                  21   BY MR. BROOK:
22      Q. Did you ever have a one-on-one              22      Q. I'm asking for your recollection as
23   discussion with Mike Gumaer where neither         23   to why you didn't try to have a one-on-one
24   Lester, nor Wendy were part of the conversation   24   conversation with Mike Gumaer?
25   about --                                          25      A. We believed that Mike had been the



                                                                                                        22
                          TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 290-6 Filed 12/27/19 Page 11 of 12

                                        Page 278                                               Page 279
 1           RICHARD HARRIS HAWKS, JR                   1            RICHARD HARRIS HAWKS, JR
 2   Brothers stock? How to account for the value       2   additional financial information?
 3   of the Eber Brothers stock?                        3       A. No.
 4       A. How to account for it?                      4           MR. RAMSEY: I might have one or two
 5       Q. Yeah.                                       5       follow-ups, but you go, just in the
 6       A. With Wendy --                               6       interest of time.
 7          MR. O'BRIEN: It requires a "yes" or         7   EXAMINATION BY
 8       "no" answer, okay.                             8   MR. CALIHAN:
 9       Q. The answer is "yes"?                        9       Q. Very quickly. I'm not sure I heard
10       A. Yes.                                       10   you completely, but you testified to the effect
11       Q. Who do you recall talking to about         11   that there was some issue of Mr. Gumaer signing
12   that?                                             12   the petition for the dissolution of the trust.
13       A. Both Wendy and Lester.                     13           What was your understanding of that
14       Q. In sum and substance, what was the         14   issue?
15   conversation that you had with Wendy or Lester    15       A. My understanding was there was an
16   on that topic?                                    16   issue of competency at the time.
17       A. Basically, the sum of it would be          17       Q. When's the last time you had direct
18   where are financial statements that we can use,   18   contact with Mike Gumaer?
19   current financial statements to use to do or to   19       A. Probably in the late 2014 timeframe.
20   have a valuation done.                            20       Q. And did he appear competent to you
21       Q. Okay. So it was less about what the        21   at that time or already starting to suffer from
22   value is; it was more following up on this        22   some debilitation?
23   request for additional financial information?     23       A. My conversation would have been he
24       A. Right.                                     24   was a little disoriented. And when I made
25       Q. At some point were you provided with       25   contact, his wife answered the phone and

                                        Page 280                                               Page 281
 1           RICHARD HARRIS HAWKS, JR                   1            RICHARD HARRIS HAWKS, JR
 2   indicated to me that he was not having a good      2       Q. Okay. Did you think that it was an
 3   day.                                               3   obligation of yours, if you had concerns about
 4       Q. Okay. Had you been told before              4   the competency of a co-trustee, to raise those
 5   that, that Mike was having health problems?        5   concerns?
 6       A. Somewhat, yes.                              6       A. In retrospect, yes, okay. However,
 7       Q. Okay. Were you surprised by your            7   because of the statute and the ability and
 8   exchange with Mrs. Gumaer when she answered the    8   respect that we have for individuals here, we
 9   phone?                                             9   looked to hopefully have this play out.
10       A. Yes.                                       10       Q. Okay. It's a difficult thing to do,
11       Q. Okay. Did you try to have any              11   is it not?
12   conversations with Mr. Gumaer after that          12       A. Yes. Yes.
13   conversation?                                     13       Q. You had known Mike Gumaer for some
14       A. We -- the conversation would be by         14   time?
15   either letter or our annual statement would go    15       A. I had known of him for some time,
16   out to him; and I'm assuming that he received     16   yes.
17   it. But I also found out later that there was     17       Q. And you testified earlier about
18   a -- someone who was representing him.            18   relying on Mike Gumaer in connection with the
19       Q. And who was that?                          19   appropriateness of the transfer involving
20       A. I believe it was Pat Martin, at the        20   Eber-Connecticut.
21   time.                                             21           Do you recall that?
22       Q. Did you raise with anyone, any             22       A. Yes.
23   concerns about Mr. Gumaer's competency at any     23       Q. And I think you had testified
24   time?                                             24   earlier; although, I may be confusing two
25       A. No, I did not.                             25   deposition days, about Mike, in your view,



                                                                                                        25
                          TSG Reporting - Worldwide - 877-702-9580
     Case 1:16-cv-09517-LAK-KHP Document 290-6 Filed 12/27/19 Page 12 of 12

                                        Page 282                                               Page 283
 1           RICHARD HARRIS HAWKS, JR                   1           RICHARD HARRIS HAWKS, JR
 2   wearing two hats sometimes as a lawyer and as a    2       A. We did, and we reviewed that with
 3   trustee?                                           3   our counsel.
 4      A. Yes.                                         4       Q. And did you get a clean bill of
 5      Q. And when you were relying on                 5   health in connection with relying on
 6   Mr. Gumaer with respect to the Eber-Connecticut    6   Mr. Gumaer, as you testified?
 7   transaction, did you understand that he was        7          MR. BROOK: Objection to form.
 8   functioning as a -- as a lawyer or as a            8          THE WITNESS: It was deemed that his
 9   trustee?                                           9       competence at that point was sufficient.
10      A. I understood he was --                      10       Q. Was sufficient?
11          MR. BROOK: Objection to form.              11       A. Yes.
12          THE WITNESS: -- he was functioning         12       Q. That his competence was sufficient.
13      in both capacities.                            13          You're talking now about competence
14      Q. And when you say as a lawyer or you         14   or conflict of interest?
15   answered my question as a lawyer; as a lawyer     15       A. His confidence -- or the conflict of
16   for whom?                                         16   interest was not a major issue for us at that
17      A. A lawyer for the Eber Brothers              17   time.
18   business.                                         18       Q. All right. Do you recall with
19      Q. Okay. And did you view then that he         19   specificity, anything that Mike Gumaer said to
20   was in a conflict position when he was            20   you or in your presence regarding the
21   providing that advice?                            21   Eber-Connecticut transaction?
22      A. Yes. Yes. And that would have               22       A. No, I do not recall any specific.
23   referred us then to go back to our conflict of    23       Q. Okay. Do you recall anything in
24   interest policy.                                  24   writing that you received from him with respect
25      Q. And did you do that?                        25   to the Eber-Connecticut transaction?

                                        Page 284                                               Page 285
 1            RICHARD HARRIS HAWKS, JR                  1             RICHARD HARRIS HAWKS, JR
 2      A. Nothing in writing from him.                 2            MR. BROOK: Unfortunately, I don't.
 3      Q. Okay. Did you ever inform any of             3       It is the engagement letter between Mike
 4   the beneficiaries about the Harris Beach           4       Gumaer and Lester Eber.
 5   fraudulent action -- strike that.                  5            MR. O'BRIEN: You say 47?
 6          Did you ever inform any of the Eber         6            MR. BROOK: Yes.
 7   Trust beneficiaries of the Harris Beach            7   BY MR. BROOK:
 8   fraudulent transfer action?                        8       Q. If you could, please.
 9      A. I did not.                                   9            That letter is dated January of
10      Q. Okay.                                       10   2001, which I know is well before you got
11          MR. CALIHAN: Those are all the             11   involved or Canandaigua National Bank got
12      questions I have. Thank you.                   12   involved with the trust.
13          MR. BROOK: All right. Well, I do           13            Is that a letter that you recall
14      have a few matters for follow-up, and I        14   ever seeing in terms of Mike Gumaer's tension,
15      appreciate everyone sticking around for        15   as trustee, lawyer, and director of the Eber
16      this.                                          16   companies.
17   EXAMINATION BY                                    17            MR. CALIHAN: Objection to form.
18   MR. BROOK:                                        18            THE WITNESS: I do not recall seeing
19      Q. So I'm going to show you what was           19       it.
20   previously marked as Plaintiffs' Exhibit 47.      20       Q. Are you aware of how Mike Gumaer was
21          (Whereupon, Plaintiffs' Exhibit 47,        21   being compensated for his work as either
22      Gumaer Letter, Dated 1/2/01, Bates Stamped     22   trustee, director, or lawyer?
23      EB-0001556 to '1557, 2-Pages was previously    23       A. I was not aware of how he was being
24      marked for identification.)                    24   compensated. I did know that neither Lester
25          MR. O'BRIEN: Do you have a copy?           25   nor Mike Gumaer were taking any kind of a



                                                                                                        26
                          TSG Reporting - Worldwide - 877-702-9580
